

116 S1370 ES: Gold Star Family Tax Relief Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS1st SessionS. 1370IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Internal Revenue Code of 1986 to treat certain military survivor benefits as earned
 income for purposes of the kiddie tax. 1.Short titleThis Act may be cited as the Gold Star Family Tax Relief Act.2.Certain military survivor benefits treated as earned income for kiddie tax(a)In generalSection 1(g)(4) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Treatment of certain military survivor benefitsFor purposes of this subsection, any benefit under laws administered by the Secretary of Defense or the Secretary of Veterans Affairs which—(i)is received by a child by reason of the child being the survivor of a deceased member of the Armed Forces or of a deceased veteran, and(ii)is included in the gross income of such child,shall be considered earned income of such child..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017.Passed the Senate May 21, 2019.Secretary